Citation Nr: 0009121	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a tonsillectomy.

2.  Entitlement to an initial compensable evaluation for 
laceration scars of the right elbow and right hand.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran had active service from February 1947 to 
April 1948, and from September 1949 to December 1952.

In October 1998, the Board remanded the claims on appeal for 
a VA examination, which has since been accomplished.  That 
decision also denied service connection for a skin disorder 
and declined to reopen a claim for service connection for a 
back disorder.  The veteran has appealed those decisions to 
the United States Court of Appeals for Veterans Claims, where 
they are pending.  These latter issues are thus not before 
the Board.  

The October 1998 Board decision also deferred the issue of 
entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324, which provides that a 10 percent evaluation may be 
assigned when a veteran has been assigned multiple 
noncompensable evaluations for service connected disorders.  
The October 1998 decision granted service connection for a 
left heel disorder, and an October 1998 rating decision that 
implemented the Board decision found that the left heel 
disorder was 10 percent disabling.  Inasmuch as a 10 percent 
evaluation has been assigned for one service connected 
disorder, the claim for a compensable evaluation under 
38 C.F.R. § 3.324 is moot, and thus no longer at issue.




FINDINGS OF FACT

1.  The veteran does not suffer from residuals of an in-
service tonsillectomy.

2.  The veteran does not suffer from any functional 
impairment as a result of his laceration scars of the right 
elbow and right hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of an in-service tonsillectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.40, 4.97, Diagnostic Code 6516 (1999), (1996).

2.  The criteria for an initial compensable evaluation for 
laceration scars of the right elbow and right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.118, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for higher evaluations are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board can also reasonably find that a challenge 
to an initial evaluation is similarly well grounded.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

In December 1950, the veteran's tonsils were removed.  In 
June 1951, the veteran was involved in a motor vehicle 
accident, lacerating his right elbow and right hand.  No 
artery or nerve involvement was noted for either injury.  A 
December 1952 separation examination made no mention of 
residuals from either the tonsillectomy or scarring from the 
motor vehicle accident.  

The September 1994 rating decision on appeal granted service 
connection for residuals of the veteran's tonsillectomy and 
for scars on the veteran's right elbow and hand.  This appeal 
is a challenge to the initial evaluations assigned to these 
disabilities.  As noted in the October 1998 remand, the 
veteran had not been provided a VA examination to adequately 
assess current residuals of his in-service tonsillectomy or 
the scars on his right elbow and hand.  Further, alternative 
information had not been associated with the claims file.  As 
there is no evidence that would show that the level of 
severity of these service-connected disabilities has changed 
during the claim, the Board initially finds that a staged 
rating, as contemplated in Fenderson v. West, 12 Vet. App. 
119 (1999), is not warranted.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The veteran was provided a hearing before an RO hearing 
officer in December 1995.  He informed the hearing officer 
that his voice had become weaker over the years, and that 
when fatigued, his voice was even weaker.  The veteran 
further testified that he did not have pain in his service-
connected laceration scars.

As a result of the October 1998 remand, the veteran was 
provided a VA examination in December 1998.  The veteran had 
complaints of hoarseness, which he attributed to as residuals 
of his in-service tonsillectomy.  The veteran also related 
that about four or five times since the surgery he had 
laryngitis.  Objectively, the veteran had no posterior 
oropharynx erythema or exudate, and he had a normal hard or 
soft palate without deformities.  The examiner did note the 
absence of tonsils.  Other than the absence of tonsils, the 
examiner found no residuals of the tonsillectomy.  The 
examiner excluded the veteran's hoarseness as a residual of 
the tonsillectomy, and in an addendum, considered the 
possibility of nonservice-connected sinusitis as a possible 
etiology.

As to scars resulting from the in-service accident, the 
veteran informed the examiner of his accident, and that he 
was sutured.  Objectively, the veteran had a scar measuring 
about three centimeters in size over his right hypothenar 
eminence (right palm).  It was flush with the skin and pale, 
and did not show erythema.  There was no tenderness or 
adherence, nor was there ulceration or edema.  The examiner 
stated that the scar was not disfiguring.  The scar on the 
thenar eminence of the right hand was about one centimeter 
long.  This scar was similarly nontender and nonadherent.  
While it was slightly raised, there was no ulceration, 
inflammation, edema or keloid formation.  Finally, there was 
a three centimeter jagged scar over the medial aspect of the 
right elbow.  There was no ulceration or breakdown of the 
skin, nor tissue loss.  There likewise was no inflammation, 
edema or keloid formation.  There was no disfigurement.  No 
functional impairment was found as a result of any of his 
service connected scars; the veteran denied any loss of range 
of motion of his hand or elbow.

The RO has evaluated the veteran's residuals of his 
tonsillectomy by analogy to Diagnostic Code 6516, which 
evaluates disability due to laryngitis.  Analogous ratings 
are permitted under 38 C.F.R. § 4.20.  During the pendency of 
this claim the VA changed the rating schedule for rating the 
severity of a respiratory disorder.  See 61 Fed. Reg. 46727 
(1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), when a law changes during the pendency of a claim, 
the law most favorable to the veteran is to be applied. 

Prior to September 5, 1996, a 10 percent evaluation was 
warranted for chronic laryngitis that was moderate in degree, 
as manifested by catarrhal inflammation of the cords or 
mucous membrane.  More severe symptomatology would have 
warranted a higher evaluation.  38 U.S.C.A. § 4.97, 
Diagnostic Code 6516 (1996).  Effective September 5, 1996, a 
10 percent evaluation is warranted for chronic laryngitis 
when hoarseness is present, with inflammation of cords or 
mucous membranes.  A 30 percent evaluation is warranted for 
even more severe symptomatology.  38 U.S.C.A. § 4.97, 
Diagnostic Code 6516 (1999).  

In light of the above, the Board finds that the preponderance 
of the evidence is against an initial compensable evaluation 
for residuals of the in-service tonsillectomy.  Towards this 
end, the Board notes that the examiner who performed the 
December 1998 VA examination discounted any relationship 
between the veteran's current hoarseness and his in-service 
tonsillectomy.  As noted above, the only apparent residual is 
in fact the absence of tonsils.  Accordingly, the Board finds 
that the preponderance of the evidence is against an initial 
compensable evaluation for residuals of a tonsillectomy.

The RO has evaluated the veteran's laceration scars under 
Diagnostic Code 7805, which provides that scars can be rated 
on the limitation of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999).  As the veteran has not shown 
limitation of use of his elbow or hand, the Board also finds 
that the preponderance of the evidence is against an initial 
compensable evaluation for the laceration scars of the right 
elbow and right hand.  In a like manner, the Board finds that 
an initial compensable evaluation is not warranted under 
other potentially applicable diagnostic codes.  The scars 
were not noted to be poorly nourished, nor did they display 
ulceration, which would provide for a 10 percent evaluation 
under Diagnostic Code 7803.  Similarly, the scars were not 
noted to be tender or painful, which would provide for a 10 
percent evaluation under Diagnostic Code 7804.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that either his residuals 
from an in-service tonsillectomy or his laceration scars of 
the right elbow and hand have resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for residuals of a 
tonsillectomy is denied.

An initial compensable evaluation for laceration scars of the 
right elbow and right hand is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

